UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2346


WILBERT J. ALEXANDER, II, a/k/a Wilbert Alexander,

                    Plaintiff - Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF TRANSPORTATION, Human
Resources manager; MICHAEL GUFFEE, Controller; KACE SMITH, CFO;
CYNTHIA JOHNSON, Employee Relations staff,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Terry L. Wooten, Senior District Judge. (3:20-cv-04480-TLW-SVH)


Submitted: March 24, 2022                                         Decided: March 28, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wilbert J. Alexander, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wilbert J. Alexander, II, seeks to appeal the district court’s orders accepting the

magistrate judge’s recommendation; granting in part Alexander’s motion to amend;

dismissing some, but not all, of the defendants from Alexander’s civil action; and denying

Alexander’s motions for default judgment and a pretrial hearing. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The orders Alexander seeks to appeal are neither final

nor appealable interlocutory or collateral orders. Accordingly, we dismiss the appeal for

lack of jurisdiction.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              DISMISSED




                                            2